Title: Benjamin Harrison to Virginia Delegates, 10 October 1783
From: Harrison, Benjamin
To: Virginia Delegates


Gentlemen,
Council Chamber Oct: 10th. 1783.
The last post brought no letter from you. The Clerk of the Council informs me that whilst I was in Gloster you wrote for an account of the several sums of money that had been advanced by this State to the continent. the letter by some means or other has been mislaid. I have therefore to desire a copy of it and to request that you will be very particular in the enumeration of the Kind of grants if you mean to take it in the extensive manner it has been represented to me, it will be a work of time.
I am &c.
B. H.
